Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barasch, J.), rendered November 8, 1993, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the prosecutor’s cross-examination of defense witness Detective Delores Sit-graves did not circumvent the court’s Sandoval ruling (see, People v Sandoval, 34 NY2d 371) precluding the People from asking about the defendant’s previous conviction for weapons possession. Although Detective Sitgraves did state that she worked in the Career Criminal Investigative Unit and explained what the unit did, she never testified that defendant had been previously arrested or convicted, nor did she provide any information about that conviction.
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Thompson, J. P., Pizzuto, Santucci and Florio, JJ., concur.